GRAVES, Presiding Judge.
Relator is held by the Sheriff of Dallas County by virtue of an extradition warrant issued by the Governor of the State of Mississippi, and upon the hearing of her application for a writ of habeas corpus, she was remanded by the trial court to the said •sheriff to be delivered to an agent of the authorities of said state.
To this ruling the relator excepted and .gave notice of appeal to this court.
We find no statement of facts of any kind in the record. However, the trial court, in his judgment herein, after having heard the .testimony offered relative to the matter, ■was of the opinion that the relator was legally held in custody' and under restraint by the Sheriff of Dallas County.
There .being, no statement of facts or stipulation of any kind in the record, we think the court was correct in thus holding the relator in custody.
The judgment of:the trial court is therefore affirmed.